PER CURIAM.
Because intent in a civil theft action is not a matter to be determined by the trial court on summary judgment, but rather, by the trier of fact, American Int’l Realty v. Southeast First Nat’l Bank of Miami, 468 So.2d 383, 385 n. 5 (Fla. 3d DCA 1985), the circuit court order is quashed, and the cause is reversed and remanded to the trial court. However, on remand, Metropolitan Dade County is granted leave to amend its complaint to add a count for unjust enrichment.
Petition granted; order quashed; reversed and remanded for further proceedings consistent with this opinion.